NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



JACOB BUCKIUS,                           )
                                         )
             Appellant,                  )
                                         )
v.                                       )         Case No. 2D18-196
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed February 20, 2019.

Appeal from the Circuit Court for
Hillsborough County; Tom Barber,
Judge.

Rachael E. Reese of O'Brien Hatfield
P.A., Tampa, for Appellant.

Ashley Moody, Attorney
General, Tallahassee, and Douglas
T. Squire, Assistant Attorney General,
Daytona Beach, for Appellee.

PER CURIAM.


             Affirmed.


NORTHCUTT, LUCAS, and ATKINSON, JJ., Concur.